Citation Nr: 1702859	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  10-41 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right pes cavus with valgus variation of the toes.

2.  Entitlement to service connection for right pes cavus with valgus variation of the toes.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a nervous disorder, diagnosed as depression, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for a nervous disorder, including depression, to include as secondary to service-connected disabilities.

5.  Entitlement to a rating in excess of 10 percent for plantar wart of the right foot (intractable porokeratoma).


REPRESENTATION

Appellant represented by:	Kenneth S. Beskin, Attorney at Law

ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an August 2007 rating decision issued by the New York, New York, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for right pes cavus with valgus variation of the toes, service connection for depression, to include as secondary to his service-connected disabilities, and entitlement to a compensable rating for plantar wart of the right foot.  In April 2008, the RO confirmed the previous denial of the Veteran's claims.  On July 31, 2008, the Veteran appeared and offered testimony at a hearing before a Hearing Officer at the RO.  A transcript of that hearing is of record.  

Subsequently, a rating action in August 2010 increased the evaluation for plantar wart on the right foot from 0 percent to 10 percent, effective June 26, 2006.  Because this award does not represent the highest possible rating available under the Rating Schedule for this disability and because the Veteran has not indicated that he is content with the new evaluation, his increased rating claim remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In his substantive appeal (VA Form 9), received in September 2010, the Veteran requested a Board hearing before a Veterans Law Judge in Washington, D.C.  By letter dated in June 2016, the Veteran was informed that he was scheduled to appear before a Veteran's Law Judge on August 4, 2016.  In July 2016, the Veteran's attorney requested that the hearing be rescheduled as he had been unable to contact the Veteran.  The Veteran was then scheduled for a Board hearing to be held on October 11, 2016, and the Veteran was so notified.  However, the record indicates that the Veteran failed to appear for the hearing.  Therefore, the Board will adjudicate his appeal as if the hearing request had been withdrawn.  38 C.F.R. § 20.704 (d) (2016).  

After the case was certified to the Board, additional medical records were added to the claims file that have not been considered by the RO.  However, a remand, pursuant to 38 C.F.R. § 20.1304, is not necessary as the evidence is either not relevant to the service connection claim or cumulative of the information already in the file regarding the plantar wart.  None of this additional evidence relates to the etiology of the Veteran's pes cavus or its relationship to service.  

By a rating action in June 2011, the RO granted service connection for tinnitus and assigned a 10 percent rating, effective January 27, 2010; that rating also increased the rating for hearing loss from 10 percent to 20 percent, effective January 27, 2010, and increased the evaluation for residuals, accident, lumbar spine from 0 percent to 40 percent, effective June 23, 2009.  Subsequent, in October 2011, the RO denied the claim for a left foot condition, secondary to the low back disorder.  A notice of disagreement (NOD) with the ratings assigned in the June 2011 rating decision was received in November 2011.  An NOD with the denial of service connection for the left foot disorder was received in January 2012.  Statements of the case (SOCs) were issued in June 2014 addressing both the November 2011 and January 2012 NODs.  However, the record contains no substantive appeal with respect to those issues, and they have not been certified to the Board.  Therefore, those issues are not in appellate status, and will not be addressed by the Board at this time.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).  

Regardless of whether the RO has determined that new and material evidence has been received sufficient to warrant reopening previously denied claims, because such a question is a jurisdictional matter, the Board must initially determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

FINDINGS OF FACT

1.  By a rating action in April 1994, the RO confirmed a previous denial of the Veteran's claim of entitlement to service connection for right pes cavus with valgus variation of toes; the Veteran did not appeal.  

2.  The evidence associated with the file subsequent to the April 1994 rating decision is not redundant or cumulative of evidence previously of record, and relates to an unestablished fact necessary to substantiate the service connection claim for right pes cavus with valgus variation of toes.  

3.  Right pes cavus with valgus variation of the toes was not noted on entrance and there is no clear and unmistakable evidence that it pre-existed his military service and was not aggravated thereby.  

4.  The Veteran's right pes cavus with valgus variation of the toes was caused by his service-connected right foot intractable porokeratoma previously called plantar wart.  

5.  In an April 1994 rating decision, the RO denied the claim of entitlement to service connection for a nervous disorder, to include as secondary to service-connected disabilities.  The Veteran was notified of the decision and his appellate rights, but did not timely appeal the decision.  

6.  The evidence associated with the file subsequent to the April 1994 rating decision is not redundant or cumulative of evidence previously of record, and relates to an unestablished fact necessary to substantiate the service connection claim for a nervous disorder, to include as secondary to service-connected disabilities.  

7.  The Veteran's adjustment disorder with anxiety and depressed mood was proximately caused by the pain and disability from his service-connected right foot disorders.  

8.  Throughout the pendency of the appeal, the Veteran's right foot plantar wart has been analogous to a benign skin growth with one or two scars that are painful; impairment of function of the right foot is not shown.  


CONCLUSIONS OF LAW

1.  The April 1994 rating decision, that denied service connection for right pes planus with valgus variation of toes, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).  

2.  Evidence received since the final April 1994 rating decision is new and material; therefore, the criteria for reopening the claim of entitlement to service connection for right pes cavus with valgus variation of toes have been met.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156 (a), 20.1103 (2016).  

3.  The criteria for service connection for right pes cavus with valgus variation of toes have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).  

4.  The April 1994 rating decision, that denied service connection for a nervous disorder, including adjustment disorder with anxiety and depressed mood, to include as secondary to service-connected disabilities is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).  

5.  Evidence received since the final April 1994 rating decision is new and material; therefore, the claim of entitlement to service connection for a nervous disorder, including adjustment disorder with anxiety and depressed mood, to include as secondary to service-connected disabilities, is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156 (a), 3.159, 20.1103 (2016).  

6.  The criteria for service connection for adjustment disorder with anxiety and depressed mood, secondary to service-connected right foot and low back disabilities, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  

7.  The criteria for a rating in excess of 10 percent for plantar wart of the right foot (intractable porokeratoma) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.118, Diagnostic Codes (Codes) 7819-7804 (2008, 2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

 VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in October 2006.  Additional notice letters were sent in January 2008, February 2010, April 2010, August 2010, February 2011, and April 2011.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable relevant evidence identified by the Veteran claims has been obtained and associated with the claims file, and that neither he nor his attorney has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issues decided herein, as discussed further along in this document.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  They were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran.  No useful purpose would be served in remanding the questions addressed herein for yet more development.  


II.  Factual background-Right pes cavus with valgus variation of the toes and depression, secondary to plantar wart.

The record indicates that the Veteran served on active duty from March 1968 to March 1971.  At his enlistment examination in October 1967, the Veteran reported a history of foot trouble; however, clinical evaluation of the feet was reported as normal.  In March 1968, the Veteran was seen for swelling and tenderness of lateral aspect of the right ankle and dorsum of the right foot.  The impression was ankle sprain.  On the occasion of the separation examination in March 1971; clinical evaluation of his feet was normal.  The STRs are completely silent with respect to any complaints or findings of pes cavus or a psychiatric disorder, to include depression.  

On the initial VA examination in October 1971, the Veteran reported that he started having callouses" on both feet in Korea, and they were cut off; since then, he has had pain with walking.  X-ray study of the right foot revealed prominent pes cavus.  It was noted that the toes were extended to a marked degree; and, there was slight valgus deviation of most of the toes.  The pertinent diagnosis was right pes cavus with valgus deviation of the toes.  No finding of a nervous or psychiatric disorder was noted.  

By a rating action in November 1971, the RO denied the Veteran's claim of entitlement to service connection for right pes cavus with valgus variation of toes and calluses of both feet.  The Veteran was informed of this decision and of his appellate and procedural rights by letter dated in December 1971.  He did not appeal that decision; therefore, it became final.  

Medical evidence of record dated from 1971 to 1993, including VA as well as private treatment reports, show that the Veteran received clinical attention and treatment for several disabilities, including bilateral foot pain.  In October 1985, the Veteran was seen at podiatry clinic for calluses.  The Veteran underwent surgical procedure in May 1991 for a left foot disorder.  These records do not reflect any complaints or diagnosis of a nervous disorder, including depression.  

In a statement in support of claim (VA Form 21-4138), dated in September 1993, the Veteran indicated that he was seeking to establish service connection for curvature of the right foot.  The Veteran maintained that his bilateral foot condition has caused him to suffer from anxiety and depression.  

Submitted in support of the Veteran's claim was a VA hospital discharge summary, dated in July 1993, which show that he was admitted to the hospital for cocaine dependence.  The Veteran also complained of having bouts of depression.  It was noted that the Veteran was evaluated by a psychiatrist and was found to have a reactive depression; it was determined that no treatment was necessary at present.  The Veteran's condition at discharge from the hospital was reported to be stable.  

The Veteran was afforded a foot examination in January 1994.  At that time, the Veteran complained of chronic foot pain, especially underneath the fourth metatarsal head of the right foot.  The Veteran also reported some pins and needles sensation of the digits II-V across the board transiently.  Examination of the feet revealed global forefoot equinus bilaterally.  Evidence of surgical intervention of hammertoes II to V, bilaterally.  However, contractures persist at the metatarsal phalangeal joint of II III and IV bilaterally; the fourth digits were flail at the proximal interphalangeal joint bilaterally.  There was discreet porokeratoma underneath the fourth metatarsal head of the right foot and third metatarsal of the left foot.  There was a plantar flexed first ray bilaterally.  The diagnosis was extensor substitution and recurrence of hammer digit deformity, bilaterally.  

The Veteran was also afforded a VA examination for mental disorder in January 1994.  Following a mental status examination, the pertinent diagnoses were generalized anxiety disorder, post history of cocaine dependence, and history of hammer toes.  

By a rating action in April 1994, the RO determined that new and material evidence had not been submitted sufficient to reopen a claim of service connection for right pes cavus with valgus variation of toes.  That rating action also denied service connection for depression, based on a finding that the evidence failed to show that the Veteran's nervous condition is directly related to the service-connected condition of plantar wart, right foot or his hearing loss.  The Veteran was notified of this decision and his appellate rights in a letter dated in April 1994.  He did not appeal that decision; therefore, it became final.  

In a statement, dated in June 2006, the Veteran raised a claim for service connection for pes cavus of the right foot.  The Veteran maintained that he has been experiencing pain in the ball of his feet.  In a statement in support of claim (VA Form 21-4138), also dated in June 2006, the Veteran claimed service connection for depression on a secondary basis.  

Submitted in support of the claims were VA progress notes dated from February 2006 through October 2006 which show that the Veteran received clinical attention and treatment for a bilateral foot disorder.  In February 2006, the Veteran was seen for follow up evaluation of callus on the bottom of his left foot.  The assessment was onychomycosis, TA-T9; foot pain; and hammertoes deformity, bilaterally.  In June 2006, the Veteran was seen with complaints of feeling depressed; he stated that medications were not helping.  The impression was depressive disorder, NOS.  The Veteran was admitted an emergency room in August 2006 for evaluation of low back pain.  The assessment was adjustment reaction with anxious mood.  In August 2006, the Veteran was seen at the podiatry clinic for follow up evaluation of painful callus on the bottom of his left foot.  The assessment was foot pain; hammertoe deformity, bilaterally; dislocated fourth MPJ, left foot; and fifth digit adductrovarus, left.  

The examiner was afforded a VA examination for evaluation of his feet in October 2006.  The Veteran complained of painful lesions under the bottom of his feet for many years duration.  The Veteran stated that he had pain in his feet during service; he was told to stay in the jeep or in the barracks for the day.  Following an examination, it was noted that there is evidence of a heel spur on the plantar aspect of the right foot; there was also an increase in the calcaneal inclination angle consistent with pes cavus deformity.  There was also evidence of arthroplasty procedures performed on the third and fourth toes.  The pertinent diagnoses were pes cavus deformity, and hammertoe deformities two through five on both feet.  The examiner opined that the presence of the hammertoe deformities was less likely as not caused by the Veteran's service.  The examiner explained that Veteran's activity within the service could perhaps have exacerbated the pain that he has and the callosities that are present in the foot; however, the presence of bilateral cavus foot and hammertoe deformities is generally present from early childhood and the hammertoes and the cavus foot deformity are not a result of the Veteran's service.  The examiner concluded that it is as likely as not that the Veteran would have had difficulty with his feet regardless of his service-connection.  

The Veteran was afforded a VA examination for mental disorders in October 2006.  At that time, the Veteran indicated that he did not see combat and did not receive psychiatric treatment while in the service.  The Veteran expressed concern that he would not be able to continue working because of problems with his feet.  He also reported difficulty falling and staying asleep.  Following a mental status examination, the Veteran was diagnosed with cocaine dependence in current remission; and adjustment disorder with mixed anxiety and depressed mood due at least as likely as not to his recent foot surgery and hammertoe.  The examiner noted that the Veteran attributed his current insomnia and anxiety to his recent foot surgery and to pain from hammertoes.  The examiner stated that if the Veteran's recent surgery and hammertoe are found to be related to his service-connected plantar warts condition, then his adjustment disorder with mixed anxiety and  depressed mood is proximately due to or the result of his "service connected plantar warts on the right foot."  However, the examiner also stated that, if his surgery and hammertoe are not found to be related to his service connected plantar warts then his adjustment disorder is less likely as not proximately caused by the service connected condition.  The examiner further noted that, over the years, the Veteran has not reported psychiatric symptoms associated with his calluses; as such, his current adjustment disorder is thus less likely as not related to the calluses on the balls of his feet.  

Subsequently received were VA progress notes dated from September 2007 to March 2010, which show ongoing treatment for foot pain.  In January 2008, the Veteran was seen at a podiatry clinic for complaints of painful callus located on the bottom of the right foot beneath the fourth metatarsal.  It was noted that the Veteran was seen on a regular basis to have the corns shaved.  On examination, dorsalis pedis and posterior tibial pulses are intact bilaterally.  One notes an IPK located beneath the fourth metatarsal of the right foot with pain upon palpation.  Neurologically he was intact to sharp dull vibratory Semmes-Weinstein monofilaments to both feet.  The assessment was foot pain, painful corn on the right foot.  In February 2008, the Veteran was seen for complaints of painful right "ball of foot," years in duration getting worse in severity.  The Veteran indicated that he had similar condition of left foot that had subsequently resolved itself after surgical procedure.  The Veteran reported that the pain was getting worse now in the right foot; he stated that the problem had existed since military service.  The assessment was bursitis sub 4 with plantarflexed metatarsal hyperkeratosis.  

Of record are several lay statements, dated in March 2008, from individual who reported having known the Veteran prior to and after military service.  In one statement, J. C. stated that the Veteran was on the football team in high school and played many sports and walking; however, during service, he was unable to pay sports or even go for short walks as his feet were always hurting him.  J. C. further noted that the Veteran continued to experience problems with his feet after service, and has had to undergo several operations on his feet.  At present, he has to wear special fitted shoes and is unable to be as active as he was prior to service.  Another statement from the Veteran's employer indicating that he has been unable to give the Veteran the work that others do due to the difficulty he has with his feet.  He stated that he had to restrict the Veteran's work and he has been held back because of his feet condition.  

The Veteran was afforded an examination of the feet in March 2008.  Following an examination, the pertinent diagnoses were pes cavus deformity, residual digital deformities, 2-5, bilaterally, and intractable porokeratoma, plantar aspect, bilateral.  The examiner stated that, in regards to the Veteran's claim for service-connection for corns, hammertoes, and calluses secondary to the service-connected plantar warts of his right foot is probably inaccurate.  The examiner explained that more often than not a cavus foot deformity and associated hammertoes appear congenitally or early in childhood and can cause painful corns and calluses.  He further noted that the Veteran's treatment during service was more likely due to callus rather than warts.  The examiner stated that it is possible that these conditions could have been aggravated by his military service but not likely cause permanent damage.  The examiner also stated that this foot type most likely would have been problematic irregardless of his military service.  

The Veteran was also afforded a VA psychiatric examination in March 2008.  It was noted that the Veteran began seeing an outpatient psychiatrist at the VA medical center in Northport in August 2006, presenting with complaints that he might lose his driving job because of pain in his left leg.  He stopped all outpatient psychiatric treatment in July 2007, and was not currently taking psychiatric medications or attending counseling sessions.  Following a mental status examination, the examiner reported a diagnosis of adjustment disorder with mixed anxiety and depressed mood.  The examiner stated that the Veteran's currently diagnosed adjustment disorder with mixed anxiety and depressed mood was less likely as not caused by his service-connected plantar warts condition based on time of onset (apparently many years after he was treated for plantar warts) apparent absence of a current diagnosis of plantar warts and the Veteran's attribution of his psychiatric symptoms to leg and foot pain apparently related to other foot problems, namely corns, sequelae of hammertoe surgery and clavi.  The examiner further stated that, for the same reasons, his adjustment disorder is not aggravated by his plantar warts condition.  The examiner stated, however, if his corns, hammertoes and/or clavi are determined to be service-connected, then his adjustment disorder is at least as likely as not proximately caused by a service-connected condition (other than plantar warts).  

At his personal hearing in August 2008, the Veteran's representative noted that the medical evidence of record indicates that the Veteran was diagnosed with a cavus with valgus variation of the toes in November 1971; therefore, he argued that the Veteran was diagnosed with the foot condition shortly after separation from service.  The representative also maintained that, contrary to the arguments by the RO, the Veteran did not have pes cavus at a child; rather, he asserted that the condition was caused by the plantar wart while in service.  The Veteran indicated that he was very active as a child and participated in sports and other activities.  The Veteran reported that none of his family members had any foot problems.  It was argued that, if the condition existed prior to military service, the Veteran would not have been accepted into military service; he had no problems being accepted into service.  Therefore, it was argued that the pes cavus developed as a result of the plantar wart.  The Veteran reported that his foot condition has caused him to become depressed because he gets frustrated when he is prevented from doing a lot of things that he used to do.  The Veteran also indicated that he was embarrassed to go to the pool because his feet are so "whacked out" and he gets depressed.  

The Veteran was afforded another VA examination of the feet in November 2008.  At that time, he complained of intermittent pain, stiffness, and swelling in both feet.  The Veteran reported that precipitating factor of his symptom is ambulation and alleviating factor is analgesics.  The pertinent diagnoses were bilateral pes cavus, and bilateral metatarsalgia with bilateral calcaneal spurs, right more than left.  The examiner opined that it is at least as likely as not that the Veteran's current bilateral foot conditions are related to old right foot plantar wart in service, causing development of severe right foot pes cavus already in 1971, and eventually involving  the left foot secondary to altered gait pattern.  

The Veteran was afforded a VA examination of the feet in March 2010.  The examiner stated that, overall, the claimed service-connected condition for plantar wart right foot is incorrectly diagnosed; he stated that it is not a plantar wart.  The examiner stated the diagnosis more practically is intractable porokeratosis punctata.  The aforementioned porokeratosis punctata is the result of a dropped metatarsal and/or previous trauma to the foot.  Following an examination of the feet, the pertinent diagnoses were pes cavus deformity, residual digit hammertoe deformities 2-5 bilateral; and intractable porokeratoma plantar lateral bilateral.  The examiner stated that the Veteran's claim for service-connection for plantar warts is not appropriate as he does not have plantar warts.  The cavus foot deformity which is associated with his hammertoes is congenital or developmental during early childhood.  It is likely due to the cause of the calluses rather than the warts.  The examiner stated that, based on the Veteran's foot type and his concern, one can say that his current condition is consistent with his foot type regardless of his military service.  

In June 2010, the Veteran's file was referred to a VA examiner for review and clarifying opinion regarding his claim for depression.  The examiner stated that, based on the Veteran s narrative and his VAMC Northport treatment notes, his currently reported depression diagnosed as adjustment disorder with depressed mood is due to his decision to retire.  The examiner noted that the Veteran's decision to retire is, based on a review of his employer's communications in the file, due to multiple physical health problems resulting in pain and in reduced pay which he found to be unacceptable.  The examiner noted that the employer's statements indicate that the Veteran's foot pain has been a substantial problem on the job.  As noted in the podiatry examination report, in March 2010 however, the Veteran's plantar wart condition is not the reason for his current foot pain.  The examiner concluded that, because the Veteran's service-connected lower back pain is not the sole reason for his retirement, it is less likely as not the proximate cause of the adjustment disorder with depressed mood diagnosed in the March 2010 examination.  The examiner stated that the Veteran's plantar wart condition, because it is not responsible for his current foot pain, is less likely as not the reason for his retirement and resulting adjustment disorder.  It was noted that the Veteran does not attribute his retirement to impaired hearing which is therefore less likely as not the reason for his retirement or ensuing adjustment disorder.  

Subsequently received were treatment records from SSA, dated from September 2006 October 2011.  These records are duplicates of VA treatment notes reflecting ongoing treatment for several disabilities, including bilateral foot pain.  




III.  Legal Analysis-Reopening Claims.

When a claimant fails to timely appeal an RO decision denying his claim for benefits, that decision becomes final and can no longer be challenged except on the basis of clear and unmistakable error.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.).  Pursuant to 38 U.S.C.A. § 5108, however, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

The evidence received after April 1994 is presumed credible for the purposes of reopening the Veteran's claims unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would trigger the Secretary's duty to obtain a medical opinion.  The Court interprets the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c) (4), which "does not require new and material evidence as to each previously unproven element of a claim."  

A.  Right pes cavus with valgus variation of the toes.

The Veteran's right pes cavus claim was initially denied in November 1971, on the grounds that it was not incurred in or aggravated by service.  The Veteran did not appeal the November 1971 denial of the claim and the decision became final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. § 20.1103.  In an April 1994 rating decision, the RO declined to reopen the Veteran's claim on the grounds that he did not submit new and material evidence.  The Veteran did not appeal the April 1994 decision and it became final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. § 20.1103.  

Evidence added to the record since the April 1994 rating decision is new and material, and it tends to relate to an unestablished fact.  The new medical evidence includes VA examinations, dated in October 2006, March 2008, March 2010 and a medical opinion in June 2010, several of them suggesting that the Veteran's pes cavus may be related to or aggravated by service.  The newly received evidence also includes lay statements from individuals who attest to the fact that the Veteran had no foot problems prior to service, and the Veteran's July 2008 hearing testimony that he did not have pes cavus at a child; rather, he asserted that the condition was caused by the plantar wart while in service.  Significantly, this newly received evidence relates to an unestablished fact necessary to reopen the previously denied claim of service connection for right pes cavus with valgus variation of the toes.  This evidence was not previously considered and it is material, as it relates to a previously unestablished fact (that the Veteran's pes cavus may be related to or aggravated by service) and raises a reasonable possibility of substantiating the claim.  Consequently, the additional evidence received is both new and material, and the claim of service connection for right pes cavus is reopened.  See 38 C.F.R. § 3.156 (a).  


B.  Depression, secondary to service-connected disorders.

Because the Veteran did not appeal the April 1994 RO decision, that decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  However, as noted above, pertinent law and regulation provides that if new and material evidence has been presented or secured with respect to a claim that has been disallowed, the claim may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  

The Board finds that new and material evidence has been presented sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for a nervous disorder, including depression, to include as due to service-connected right foot disorder.  The evidence, including VA examination reports dated in October 2006, March 2008, March 2010, the June 2010 addendum, and the July 2008 hearing testimony, is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim.  Specifically, the new evidence indicates diagnosis of adjustment disorder with depressed mood may be etiologically related to the Veteran's period of active service or to his service-connected right foot disorder.  The new evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156 (a).  Significantly, this newly received evidence relates to an unestablished fact necessary to reopen the previously denied claim of service connection for a nervous disorder, including depression.  All of this evidence is to the effect that the Veteran's disability may be related to his active service by bolstering a necessary element of a claim for service connection (evidence of a nexus).  Because new and material evidence has been received, the previously denied claim of service connection for a nervous disorder, including depression is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

IV.  Legal Analysis-Service Connection-Right pes cavus and nervous disorder.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310 (a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310 (a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

A veteran is presumed to be in sound condition upon entrance into service, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  38 U.S.C.A. § 1111 (West 2016).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304 (b) (2016).  

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

Congenital or developmental defects are not diseases or injuries for VA compensation purposes. 38 C.F.R. § 3.303 (c).  However, VA's General Counsel has held that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin, as long as the evidence as a whole establishes that the conditions in question were incurred or aggravated during service within the meaning of VA laws and regulations.  It has also expressly stated that the terms "disease" and "defects" must be interpreted as being mutually exclusive.  The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  See VAOPGCPREC 82-90 (July 18, 1990).  However, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  Id.  

The presumption of soundness applies to congenital diseases, but not congenital defects.  See Quirin v. Shinseki, 22 Vet. App. 390 (2009).  

The Veteran can provide competent reports of factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Similarly, laypersons are competent to diagnose and provide nexus opinions to some extent, notably where the diagnosis or opinion is not of a complex nature.  Id , see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  

A.  Right pes cavus with valgus deviation of the toes.

In this case, the Veteran asserts entitlement to service connection for right foot pes planus with valgus variation of the toes.

As indicated above, while the Veteran reported a history of foot problems, the October 1967 enlistment examination was negative for any clinical findings of a right foot disorder, to include right pes cavus.  Similarly, the March 1971 separation examination did not document a right foot disorder; clinical evaluation of the feet was normal.  

Because no disorder of the right foot was noted on the examination report of the Veteran's service entrance examination, it is presumed that his right foot was in sound condition when he entered service.  The Veteran's assertions of pre-service foot trouble raises a possibility of a pre-existing right foot disorder, but the evidence is not clear and unmistakable as to the existence of a right foot disorder at the time of entrance into service.  The evidence of preexistence in this case is couched in terms of conditions that are usually congenital and/or develop in childhood.  In this regard the Board finds the Veteran's representative's argument compelling.

As such, based on the totality of the evidence, the Board finds that the evidence does not rebut the presumption of soundness.  There is no clear and unmistakable evidence that the Veteran's right foot disorder pre-existed his entry into service.  Not having found clear and unmistakable evidence of a pre-existing disability, the claim becomes one of direct service connection.  

As an initial matter, the Veteran has been diagnosed with claimed right foot disability.  The Board therefore finds that the evidence demonstrates a present disability, meeting the first requirement for the establishment of service connection, a currently diagnosed disorder.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Now the Board must consider whether these diagnosed disorders are linked to service or a service-connected disability.  

The Court has found that the Board may consider a physician's opinion to be of less weight and credibility when the basis of the opinion is shown to be less than complete or contradicted by other evidence.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Medical possibilities and unsupported medical opinions carry negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The Board observes that there is conflicting evidence of record as to whether the claimed condition was incurred, or aggravated, in service or are the result of a service-connected disorder.  On the one hand, the October 2006 VA examiner stated that the presence of bilateral cavus foot and hammertoe deformities is generally present from early childhood and the hammertoes and the cavus foot deformity are not a result of the Veteran's service; thus, he concluded that it is as likely as not that the Veteran would have had difficulty with his feet regardless of his service-connection.  Another VA examiner in March 2008 explained that more often than not a cavus foot deformity and associated hammertoes appear congenitally or early in childhood and can cause painful corns and calluses.  However, that examiner also stated that it is possible that these conditions could have been aggravated by his military service.  It is also noteworthy that, following a VA examination in November 2008, the VA examiner suggested that the Veteran's plantar wart caused the Veteran to develop pes cavus in 1971.  

In light of the foregoing, the Board finds that the evidence is in relative equipoise on the question of whether the Veteran's right pes cavus with valgus deviation of his toes was caused by his service connected intractable porokeratoma previously called plantar wart disability.  Under such circumstances, the benefit of the doubt is given to the Veteran.  38 U.S.C.A. § 5107 (b).  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that the evidence supports a grant of entitlement to service connection for right pes cavus with valgus deviation of his toes.  


B.  S/C-Depression, secondary to service-connected disabilities.

The Veteran is seeking to establish service connection for a nervous disorder, claimed as secondary to his service-connected disorders.  The Veteran maintains that his bilateral foot disorder, low back disorder and hearing loss have all caused him great pain and eventually led to developing depression.  At a personal hearing in 2008, the Veteran reported that his foot condition has caused him to become depressed because he gets frustrated when he is prevented from doing a lot of things that he used to do.  

In the present case, there is no dispute that the Veteran is service-connected for chronic low back pain syndrome with DJD of the lumbar spine, plantar wart of the right foot, right pes cavus with valgus variation of the toes, and bilateral hearing loss.  There is also no dispute as to the existence of a current nervous disorder.  Indeed, submitted in support of the Veteran's claim were VA examination reports dated in October 2006, May 2008 and March 2010, all of which reflect a diagnosis of adjustment disorder with mixed anxiety and depressed mood.  

In assessing the Veteran's secondary service connection claim, the sole question remaining for consideration is whether the medical evidence demonstrates a causal relationship between the service-connected right foot disorders and the adjustment disorder.  

After a careful review of the evidence of record, the Board finds that service connection for a nervous disorder is warranted.  In this regard, the Board notes that there is conflicting evidence concerning the relationship between the current nervous disorder and his service-connected right foot disorders.  Following a VA examination in March 2008, the examiner stated that the Veteran's currently diagnosed adjustment disorder with mixed anxiety and depressed mood was less likely as not caused by his service-connected plantar warts condition based on time of onset (apparently many years after he was treated for plantar warts).  On the contrary, following a previous examination in October 2006, the VA examiner suggested that the Veteran's adjustment disorder was due to the pain from his service-connected right foot disorder.  The examiner reported a diagnosis of adjustment disorder with mixed anxiety and depressed mood due at least as likely as not to his recent foot surgery and hammertoe.  The examiner noted that the Veteran attributed his current insomnia and anxiety to his recent foot surgery and to pain from hammertoes.  The examiner stated that if the Veteran's recent surgery and hammertoe are found to be related to his service-connected plantar warts condition, then his adjustment disorder with mixed anxiety and  depressed mood is proximately due to or the result of his "service connected plantar warts on the right foot.  

In light of the foregoing, the Board finds that the evidence with respect to secondary service-connection is in approximate balance.  As there is no sound basis for choosing one medical opinion over the other, the evidence is at least in a state of equipoise.  As the weight of the evidence for and against the claim is in relative equipoise on the question of whether the Veteran's service-connected right foot disorders caused or contributed to the development of a nervous disorder, diagnosed as adjustment disorder with anxiety and depressed mood, the Board will resolve such reasonable doubt in the Veteran's favor. With the resolution of reasonable doubt in the Veteran's favor, the Board finds that service connection for a nervous disorder is warranted.  

Accordingly, the Board finds that the positive and negative evidence of record is at least in relative equipoise and that the benefit of the doubt rule applies.  Where the benefit of the doubt doctrine applies, the claim must be allowed.  38 U.S.C.A. § 5107 (West 2014); see also 38 C.F.R. § 3.102 (2015); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


V.  Factual background & Legal Analysis-I/R- plantar wart.

By a rating action in November 1971, the RO granted service connection for plantar wart, right foot; a 0 percent rating was assigned under Diagnostic Code 7819, effective March 8, 1971.  The RO has since increased the rating to 10 percent under the criteria found at Diagnostic Code 7804, and effective since June 2006.

In a statement, dated in June 2006, the Veteran raised a claim for increased rating for his right foot disorder.  The Veteran maintained that he had been experiencing pain in the ball of his feet.  The Veteran indicated that he had been undergoing removal of the warts on both his feet, and he was required to wear special shoes.  The Veteran further noted that he continued to experience chronic pain as a result of the warts.  

Although there are numerous foot examinations of record, few of them address his service connected plantar wart disability.  The Veteran was afforded a VA examination of the feet in October 2006.  It was noted that the Veteran complained of painful lesions under the bottom of both feet for many years.  This did not address the plantar wart condition.  

On the occasion of a VA skin examination in October 2006, the Veteran reported that states that the calluses gets pared down about four times a year in the last 12 months each year for each foot.  The Veteran states that the calluses interfered with walking; he noted that he can only walk a block before he needs to stop because of the pain on the balls of his feet.  There was a hyperkeratotic callus on the balls of his feet thymoma comprising less than 5% total body area and less than 0% total exposed area.  There was no scarring or disfigurement.  The pertinent diagnosis was calluses on his feet bilaterally.  

The Veteran was afforded an examination of the feet in March 2008.  The Veteran states his current pain level is 8/10 right greater than left.  While sitting or off weightbearing his pain approached 2/10.  The Veteran related that, following treatment which has consisted of debridement, the pain level goes down to approximately 6/10.  It was noted that the Veteran was currently working full-time as a tractor trailer driver.  The Veteran stated he can walk approximately 100 feet and stand for approximately 5 minutes before he has to get off of his feet to relieve the pain.  He also stated that the pain is aggravated by driving, specifically depressing the clutch.  

A dermatological examination revealed a central intractable porokeratosis which was tender to palpation.  

At his personal hearing in August 2008, the Veteran indicated that he had painful scars associated with the plantar wart.  The Veteran indicated that he had to stop doing whatever he was doing to get off of his feet and stop the pain.  The Veteran reported that he goes to the doctor once a month to have the warts removed.  

On a scars examination in November 2008, it was noted that there were no scars left of any significance.  

On the occasion of a VA examination of the feet in March 2010, the examiner stated that the claimed service-connected condition for plantar wart right foot was incorrectly diagnosed.  The examiner explained that the Veteran condition is not a plantar wart; rather, he stated that the diagnosis more practically is intractable porokeratosis punctata.  Veteran states he can walk approximately 2-3 blocks comfortably with no pain after he must rest He also states that the pain was aggravated previously by putting pressure on his foot when driving.  Examination revealed a small area of diffuse callus noted sub four on the right foot with a central intractable porokeratosis that is tender upon palpation.  

Vascular examination revealed dorsalis pedis and posterior tibial pulses bilaterally to be 1/4.  Neurologically, there was tenderness upon deep palpation sharp dull and light touch and proprioception.   The Veteran had a normal gait.  He was using a pair of high top extra depth custom molded shoes and a cane.  

Received in June 2010 were VA progress notes dated from July 2009 to March 2010 reflecting ongoing clinical and treatment for bilateral foot pain.  In July 2009, the Veteran complained of gait difficulty secondary to foot pain; the Veteran stated that he had painful lesions on the bottom of his feet.  The assessment included a painful keratoma.  

On the occasion of a general VA examination in February 2011.  The pertinent diagnoses included plantar wart right foot/plantar keratosis.  The examiner stated that there were no functional impairments caused by the plantar warts.


Analysis.

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

As stated above the Veteran was initially rated under the criteria found at 38 C.F.R. § 4.118, Diagnostic Code (DC) 7819 (201) (addressing benign neoplasms of the skin).  Disorders under this diagnostic code may be rated under disfigurement to the head, face or neck, as scars, or as impairment of function.  In this case, the basis for the assigned 10 percent ratings was 38 C.F.R. § 4.118, DC 7804 (2015) (addressing scars that are unstable or painful).  

The Board notes at the outset that the rating criteria for evaluating skin disfigurement and scars under 38 C.F.R. § 4.118, DCs 7800-7805 were amended during the pendency of this appeal (effective October 23, 2008).  The revised criteria apply only from the effective date of the amendment.  The amendment does not affect this case as the Veteran has not been found to have more than one or two scars associated with his right foot wart / porokeratoma.  The evidence shows that the wart / porokeratoma is painful but does not show an unstable scar associated with it.  The preponderance of evidence is against a finding of any additional functional loss due to the wart / porokeratoma.  The evidence does not show that the area affected is at least six square inches and as such a rating under Diagnostic Code 7801 is not applicable.  

The Board has also considered whether a rating in excess of 10 percent is warranted based on limitation of function.  In this regard, the evidence does not indicate that the Veteran experiences any limitation of motion that is specifically due to his plantar wart (now intractable porokeratoma), but is instead related to his other foot disorder, namely pes cavus and hammertoe.  In fact, following a VA examination in February 2011, the examiner stated that there were no functional impairments caused by the plantar warts.  

As such, the Board concludes that the Veteran's plantar warts are of insufficient size to warrant a rating in excess of 10 percent.  Moreover, there is no indication that there is any limitation of function that is specifically due to his plantar warts.  Therefore, a rating in excess of 10 percent for plantar warts is not warranted.  

The Board has also considered the written communications from the Veteran and his employer and friends and notes that they are competent to report his symptoms. However, as laypersons, lacking in medical training and expertise, the Veteran and friends cannot provide competent opinions on a matter as complex as the severity of the clinical manifestations of his right foot disability.  Hence, their statements are outweighed by the medical evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

As the preponderance of the evidence is against the claim for a rating in excess of 10 percent for plantar wart of the right foot, now called intractable porokeratoma, the doctrine of reasonable doubt is not for application and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998). Moreover, the Board has explained why the Veteran's relevant symptoms do not merit ratings greater than the ones assigned.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Based on evidence of record, the Board determines that an increased rating for the Veteran's right foot plantar wart, now called intractable porokeratoma, is not warranted for any period on appeal.  


ORDER

The application to reopen a claim of entitlement to service connection for right pes cavus, with valgus variation of toes, is granted.  

Service connection for right pes cavus, with valgus variation of toes, is granted.  

The application to reopen a claim of entitlement to service connection for a nervous disorder, to include adjustment disorder with anxiety and mixed depressed mood, to include as secondary to service-connected right foot disorder, is granted.  

Service connection for a nervous disorder, to include depression, to include as secondary to service-connected right foot disorder, is granted.  

A rating in excess of 10 percent for intractable porokeratoma is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


